Title: Thomas Jefferson to James Madison , 27 June 1810
From: Jefferson, Thomas
To: Madison, James


          
            
              Dear Sir
               
                     Monticello 
                     June 27. 10.
            
            Your letters of the 8th 15th and 22d are now to be acknoleged. I should consider the debt to mr Hooe as made incumbent on us by the wish of our Donor, and shall chearfully acquiesce in any arrangement you make on that subject. I have accordingly suspended sending for my portion till
			 further information from you.
			 Dougherty’s bill shall be duly attended to. 
		  I
			 have recieved a copy of Judge Cooper’s opinion but have not yet read it. I shall do it with pleasure because I am sure it is able. there is not a stronger head in the US. than his.I hardly know whether I ought to trouble you with reading such a letter as the inclosed. the last half page is all that is material for you. the rest is an account of the country of Oppelousa. I know nothing of the writer, & take no interest in his application.
			 
			 our sufferings
			 from
			 drought have been extreme. the rains of the last month were but 2.I. and of this month the same, till the one now falling
			 which has already given us ⁶⁄₁₀ and promises more, perhaps too much, for we had just begun our harvest. if not injured by this rain it will generally be as fine a one as we have ever seen. 
		  corn, tho’ lower
			 than ever known, has still time to yield a good crop.
			 this rain will enable every one to pitch their 
                  his tobo crop. it’s result must depend on the length of the fall as well as the intermediate seasons. it is very unpromising at present.
			 the present rain is too late for the oats. very little will
			 be high enough to cut.
			 
			 
		  at
			 length Gr. Br. has been forced to pull off her mask and shew that her real object is the exclusive use of the ocean.
			 her good sense is overruled by her
			 avarice, & that of Bonaparte by his own haughty & tyrannical temper. a return to embargo could
			 alone save us. always yours affectionately
            
              Th:
              Jefferson
          
          
            be so good as to return the inclosed
          
         